Per Curiam.

The judgment must be affirmed. Admitting the pendency of another suit by the same plaintiff against the same defendant to have been duly proved, it formed no objection to this action ; it was for a distinct matter, and the plaintiff had a right to bring separate suits. Nov was there any legal objection to the plaintiff’s showing that this note ' was obtained from him at a time when he was incapable of making any contract; and the jury have considered that fact as made out by proof. But there is another ground on which the plaintiff had good right to recover the money received by the defendant on that note. It was received by the defendant without consideration; the contract for the exchange of farms was void by the statute of frauds, being by paroi only. The judgment must, accordingly, be affirmed.
Judgment affirmed.